FOREIGN CORPORATION — NAME SIMILARITIES A foreign corporation may not file articles of domestication if its name is the same as or deceptively similar to the name of an existing domestic or domesticated organization even though it simultaneously files an available trade name. A non-profit or charitable corporation may adopt a trade name and file a trade name report.  We have considered your request for an opinion as to the following questions: 1. If the name requested by a foreign corporation is not available, can such foreign corporation file under their corporate name and simultaneously file an available trade name and thereby qualify to do business in Oklahoma? 2. Are there provisions for a non-profit corporation to file a trade name report? With respect to your first question, 18 O.S. 1961 1.11 [18-1.11](c) provides that: "The name of any corporation formed or domesticated under this Act shall not be the same as, or deceptively similar to, the name of any other domestic or domesticated corporation then existing or which has existed under such name at any time during the preceding five (5) years; . . ." This appears to be an outright prohibition against domestication under a deceptively similar name. The mere filing of a trade name report using an available name would have no effect on the prohibition, particularly, in view of the fact that the mere filing of a trade name report would not require the newly domesticated corporation to operate under that name. An existing corporation would be left only with their remedies under 18 O.S. 1.11 [18-1.11](e) (1961).  It is therefore the opinion of the Attorney General that a foreign corporation may not file articles of domestication if its name is the same as or deceptively similar to the name of an existing domestic or domesticated corporation even though it simultaneously files an available trade name. With respect to your second question 18 O.S. 1.3 [18-1.3] (1961) provides that: "The provisions of this Act shall be applicable to every private corporation, profit or non-profit, stock or non-stock, now existing or hereafter formed or domesticated under the laws of this State, and all securities thereof, except and only to the extent that such corporation be expressly excluded from the operation of this Act or portions hereof, or there be special provisions in relation to any class of corporations inconsistent with provisions of the Act, whereupon such special provisions shall govern as to such class of corporations. . ." Therefore, unless there are special provisions pertaining to a particular non-profit corporation, such a corporation would be allowed to adopt and file a trade name report under 18 O.S. 1.11 [18-1.11](a) (1961). We find no provision with respect to religious, educational, benevolent, charitable, or fraternal organizations which would prohibit the use of a trade name.  It is the opinion of the Attorney General that a non-profit corporation may adopt a trade name and file a trade name report.  (Gary M. Bush)